UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7485


ROGER EARL COLEY,

                     Plaintiff - Appellant,

              v.

STATE OF NORTH CAROLINA; JUDGE W. RUSSELL DUKE, JR.,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:17-ct-03109-D)


Submitted: December 19, 2017                                Decided: December 28, 2017


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roger Earl Coley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roger Earl Coley appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint without prejudice as frivolous under 28 U.S.C. § 1915(e)(2)(B)

(2012) and denying his motion for medical records. We have reviewed the record and

find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons

stated by the district court. Coley v. North Carolina, No. 5:17-ct-03109-D (E.D.N.C.

Oct. 13, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                         DISMISSED




                                          2